                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT ANTHONY MARTINELLI,                          Case No. 18-cv-02610-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                v.                                          DISMISS AND DENYING
                                   9
                                                                                            CERTIFICATE OF
                                  10    ROBERT NEUSCHMID,                                   APPEALABILITY
                                                       Respondent.                          Re: Dkt. No. 10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Robert Anthony Martinelli, a pro se state prisoner, filed a habeas petition under 28 U.S.C.

                                  14   § 2254. Respondent filed a motion to dismiss asserting that the sole claim in the petition, that

                                  15   petitioner received ineffective assistance from trial counsel for the failure to demurrer the criminal

                                  16   complaint, had not been exhausted. Petitioner responded and filed a motion for a stay, which the

                                  17   Court dismissed with leave for petitioner to amend to demonstrate good cause. Petitioner failed to

                                  18   file an amended motion for a stay but did submit documents indicating that the California

                                  19   Supreme Court had recently denied a habeas petition. The Court was uncertain what claim had

                                  20   been presented to the California Supreme Court so ordered petitioner to file a response and

                                  21   provided respondent the opportunity to also file a response. The parties have filed responses.

                                  22                                            BACKGROUND

                                  23          Petitioner was found guilty after a jury trial of residential burglary and attempted

                                  24   carjacking. People v. Martinelli, No. A151339, 2018 WL 330130, at *1 (Cal. Ct. App. Jan. 9,

                                  25   2018). The jury also found that petitioner suffered two prior strike convictions. Id. Petitioner

                                  26   was sentenced to a prison term of 25 years to life. Id. On appeal to the California Court of

                                  27   Appeal, petitioner, represented by counsel, raised several claims but not the claim in this federal

                                  28   petition. Id. The California Court of Appeal affirmed the conviction. Id. Petitioner filed a pro se
                                   1   petition for review with the California Supreme Court. Motion to Dismiss (“MTD”), Ex. 1. The

                                   2   petition for review included the claim in this federal petition, but the claim had not been raised

                                   3   previously on appeal. Id. The California Supreme Court denied the petition for review. MTD,

                                   4   Ex. 2.

                                   5            Petitioner has filed state habeas petitions in the Contra Costa County Superior Court,

                                   6   California Court of Appeal, and California Supreme Court. MTD, Exs. 3, 4; Respondent’s

                                   7   Response (Docket No. 19), Ex. 7. None of these petitions raised the claim in this federal petition.

                                   8   Id.

                                   9                                             EXHAUSTION
                                                Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings
                                  10

                                  11   either the fact or length of their confinement are first required to exhaust state judicial remedies,

                                  12   either on direct appeal or through collateral proceedings, by presenting the highest state court
Northern District of California
 United States District Court




                                  13   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in
                                  14
                                       federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982). The
                                  15
                                       state’s highest court must be given an opportunity to rule on the claims even if review is
                                  16
                                       discretionary. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (petitioner must invoke “one
                                  17
                                       complete round of the State’s established appellate review process”).
                                  18

                                  19            A federal claim is “fairly presented” to the state supreme court if it is raised by a

                                  20   procedural method that complies with the state appellate rules and involves a “permissible method
                                  21   of raising an issue in [the state supreme court].” Farmer v. Baldwin, 563 F.3d 1042, 1044 (9th
                                  22
                                       Cir. 2009) (federal claims fairly presented when petitioner “complied with the appellate rules” by
                                  23
                                       referring to brief with attachment containing federal claims in his petition for review before
                                  24
                                       Oregon Supreme Court). To comply with the fair presentation requirement, a claim must be raised
                                  25

                                  26   at every level of appellate review; raising a claim for the first time on discretionary review to the

                                  27   state’s highest court is insufficient. Casey v. Moore, 386 F.3d 896, 918 (9th Cir. 2004) (holding

                                  28   that where petitioner only raised federal constitutional claim on appeal to the Washington State
                                                                                           2
                                       Supreme Court, claim not fairly presented). It does not constitute “fair presentation” if the claim
                                   1

                                   2   is raised by a procedural method which makes it unlikely that the claim will be considered on the

                                   3   merits. See Castille v. Peoples, 489 U.S. 346, 351 (1989) (presentation by way of petition to state

                                   4   supreme court for allocatur, which under state procedure may be considered only when “there are
                                   5
                                       special and important reasons therefor,” insufficient to exhaust).
                                   6
                                                                                  DISCUSSION
                                   7
                                              In this case, petitioner’s ineffective assistance of counsel claim was not presented on direct
                                   8
                                       appeal to the California Court of Appeal but was presented on a petition for review to the
                                   9
                                       California Supreme Court. The Court notes that “on petition for review the [California] Supreme
                                  10
                                       Court normally will not consider an issue that the petitioner failed to timely raise in the Court of
                                  11
                                       Appeal.” Cal. Rules of Court Rule 8.500(b) and (c). See also Hill v. Cal. Bd. of Prison Hearings,
                                  12
Northern District of California
 United States District Court




                                       No. 06-3080 MMC, 2007 WL 2318976, at *2 (N.D. Cal. Aug. 10, 2007) (holding that a
                                  13
                                       petitioner’s federal claim, raised only in a petition for review to the California Supreme Court and
                                  14
                                       denied without comment, was not “fairly presented” to the state courts and was therefore
                                  15
                                       unexhausted); Nichols v. Hartley, No. 08-1017 OWC-BAK-GSA, 2009 WL 3153710, at *2-4
                                  16
                                       (E.D. Cal. Sept. 21, 2009) (same). Thus, the California Supreme Court did not review the claim.1
                                  17
                                              Because all California courts, including the California Supreme Court, have original
                                  18
                                       habeas jurisdiction, a petitioner may properly exhaust a claim by raising it for the first time in an
                                  19
                                       original petition for writ of habeas corpus filed with the California Supreme Court, even if the
                                  20
                                       habeas petition is denied without comment. See Cal. Const. Art. 6, § 10. See also Harris v. Super.
                                  21
                                       Ct., 500 F.2d 1124, 1128 (9th Cir. 1974) (holding that “[t]here is now no reason to suppose that a
                                  22
                                       postcard denial without opinion is indicative of anything but a decision on the merits of the
                                  23
                                       petition, except where a citation in the order tells us so.”). However, while petitioner later filed a
                                  24

                                  25

                                  26

                                  27   1
                                         The Court has reviewed the attorney-prepared appeal to the California Court of Appeal, and no
                                  28   claim in that appeal could be construed as the ineffective assistance of claim in the petition for
                                       review to the California Supreme Court and in this federal petition.
                                                                                         3
                                   1   habeas petition with the California Supreme Court, the claims raised therein did not include the

                                   2   claim now raised in this federal petition.

                                   3           The instant case is indistinguishable from Casey. Petitioner clearly styled his first filing in

                                   4   the California Supreme Court as a petition for review. MTD, Ex. 1. Petitioner’s second filing to

                                   5   the California Supreme Court was labeled as a habeas petition (Respondent’s Response, Ex. 7),

                                   6   but it did not contain the claim in this federal petition. Petitioner’s filings indicate that he

                                   7   understands the differences between a petition for review and a habeas petition, and while he had

                                   8   the opportunity to exhaust this claim in state court, he failed to do so. Petitioner has also been

                                   9   provided multiple opportunities to file an amended motion for a stay and showing good cause for

                                  10   his failure to exhaust the claim, but he has failed to file the motion. This petition is unexhausted.2

                                  11                                                CONCLUSION

                                  12           1. Respondent’s motion to dismiss (Docket No. 10) is GRANTED and this case is
Northern District of California
 United States District Court




                                  13   DISMISSED without prejudice as unexhausted. Petitioner may file a new petition when all of the

                                  14   claims he wishes to pursue have been exhausted.

                                  15           2. A certificate of appealability (“COA”) will not issue because this is not a case in which

                                  16   “jurists of reason would find it debatable whether the petition states a valid claim of the denial of a

                                  17   constitutional right and that jurists of reason would find it debatable whether the district court was

                                  18   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court

                                  19   declines to issue a COA regarding the procedural holding or the underlying claim of the petition.

                                  20           IT IS SO ORDERED.

                                  21   Dated: February 20, 2019

                                  22

                                  23
                                                                                                       JAMES DONATO
                                  24                                                                   United States District Judge
                                  25

                                  26   2
                                         Petitioner argues that he exhausted additional claims and they are now part of this federal
                                  27   petition. Petitioner is mistaken. This petition continues with the one claim noted above and
                                       petitioner has not sought to amend the petition to add any new claims. Even if newly exhausted
                                  28   claims were added, this would still be a mixed petition and petitioner has not filed an amended
                                       motion for a stay or argued to strike the unexhausted claim.
                                                                                         4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROBERT ANTHONY MARTINELLI,
                                   4                                                          Case No. 18-cv-02610-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ROBERT NEUSCHMID,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on February 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Robert Anthony Martinelli ID: BC-9943
                                       C.S.P. Solano A2-229 L
                                  18   2100 Peabody Road
                                       P.O. Box 4000
                                  19   Vacaville, CA 95696
                                  20

                                  21
                                       Dated: February 20, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          5
